264 S.W.3d 702 (2008)
Kimi L. CORUM, Respondent,
v.
Thomas CORUM, Appellant.
No. WD 68817.
Missouri Court of Appeals, Western District.
September 30, 2008.
Larry Swall, Liberty, MO, for appellant.
Philip D. Zuspan, Kansas City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., LISA WHITE HARDWICK, and JAMES E. WELSH, JJ.

Order
PER CURIAM.
Thomas Corum appeals the trial court's judgment denying his motion to modify custody as to the parties' minor child and sustaining Kimi Corum's motion to modify child support.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).